IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41028
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDWIN GEOVANNI DURON,
also known as Mario Ortiz Aguilar,
also known as Juan Hernandez,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-158-1
                       --------------------
                          August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Edwin Geovanni Duron (“Duron”) appeals his conviction and

57-month sentence following his plea of guilty to illegal reentry

into the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Duron argues that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(2) was an element

of the offense that should have been charged in his indictment.

Duron also argues that, pursuant to Apprendi v. New Jersey, 530

U.S. 466 (2000), the indictment was defective because it did not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41028
                                -2-

allege the timing of his prior conviction, namely that it

occurred before his last deportation.     Duron acknowledges that

his first argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of decision in Apprendi because

the Supreme Court indicated in Apprendi that Almendarez- Torres

may have been wrongly decided.   Because the Supreme Court has not

overruled Almendarez-Torres, this court is compelled to follow

it.   See United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 121 S. Ct. 1214 (2001).     Duron’s argument is

foreclosed.   See Almendarez-Torres, 523 U.S. at 235.

      Duron’s argument that the indictment must allege that his

prior felony conviction occurred before his last deportation is

also without merit.   Duron has not explained why an indictment

that, under Almendarez-Torres, need not allege the defendant’s

prior conviction at all is deficient for omitting the details of

that prior conviction.

      AFFIRMED.